             Case: 3:19-cv-00511-slc Document #: 14 Filed: 10/03/19 Page 1 of 3



 1                              UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WISCONSIN
 2

 3
     NICOLE CRITTENDEN,                                Case No.: 3:19-cv-00511-SLC
 4
                               Plaintiff,
 5   vs.
 6                                                     ELECTRONICALLY FILED
 7
     PROSPER FUNDING, LLC,

 8                             Defendant.

 9

10
            Plaintiff Nicole Crittenden (“Plaintiff”) and Defendant Prosper Funding, LLC,
11
     (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the
12
     dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE, with
13

14   each party to bear its own costs and fees.

15

16
     JOINTLY SUBMITTED:
17

18   /s/ Courtney C. Wenrick (with permission)         /s/ Adams T. Hill
     Courtney C. Wenrick                               Adam T. Hill
19
     Severson& Werson, APC                             The Law Offices of Jeffrey Lohman, P.C.
20   19100 Von Karman Avenue, Suite 700                4740 Green River Rd., Suite 310
     Irvine, CA 92612                                  Corona, CA 92880
21   Tel: (949) 442-7110                               Tel. (657) 236-3525
     Email: ccw@severson.com                           E: adamh@jlohman.com
22
     COUNSEL FOR DEFENDANT                             COUNSEL FOR PLAINTIFF
23

24

25

26

27

28                                                -1-
                                   JOINT STIPULATION OF DISMISSAL
             Case: 3:19-cv-00511-slc Document #: 14 Filed: 10/03/19 Page 2 of 3



 1                               UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WISCONSIN
 2

 3
     NICOLE CRITTENDEN,                           ) Case No.: 3:19-cv-00511-SLC
 4                                                )
                    Plaintiff,                    )
 5                                                )
            v.                                    ) [PROPOSED] ORDER OF DISMISSAL
 6                                                )
 7
                                                  )
     PROSPER FUNDING, LLC,                        )
 8                                                )
                    Defendant.                    )
 9                                                )
                                                  )
10

11
                                 [PROPOSED] ORDER OF DISMISSAL
12

13          Plaintiff, Nicole Crittenden (“Plaintiff”), and Defendant, Prosper Funding, LLC,

14   (“Defendant”), having filed a Joint Stipulation of Dismissal and the Court being otherwise
15
     sufficiently advised,
16
             IT IS HEREBY ORDERED that Plaintiff’s complaint against Defendant is
17
      DISMISSED with prejudice. Each party shall bear their own costs and attorney’s fees.
18

19

20           It is so ORDERED.
21
                                                               _________________________
22                                                             United States Magistrate Judge

23

24

25

26

27

28                                                -2-
                                   JOINT STIPULATION OF DISMISSAL
             Case: 3:19-cv-00511-slc Document #: 14 Filed: 10/03/19 Page 3 of 3



 1                                CERTIFICATE OF SERVICE
 2           I certify that on October , 2019, I filed the foregoing Joint Stipulation of Dismissal
 3   using this Court’s CM/ECF system which will provide notice to the following attorneys of
     record:
 4
     Courtney C. Wenrick
 5   Severson& Werson, APC
     19100 Von Karman Avenue, Suite 700
 6
     Irvine, CA 92612
 7   (949) 442-7110
     ccw@severson.com
 8   COUNSEL FOR DEFENDANT
 9

10
                                                  /s/ Adam T. Hill
11                                                Adam T. Hill
                                                  The Law Offices of Jeffrey Lohman, P.C.
12
                                                  4740 Green River Road, Suite 310
13                                                Corona, CA 92880
                                                  T: (657) 236-3525
14                                                E: adamh@jlohman.com
                                                  Attorney for Plaintiff, NICOLE CRITTENDEN
15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                -3-
                                   JOINT STIPULATION OF DISMISSAL
